DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2005/0261435 to Starita et al., (hereinafter “Starita”).
The disclosure of Starita is discussed in detail in the previous office action, which discussion is incorporated herein by reference in its entirety. 
Specifically, as discussed in the previous office action, Starita discloses a polymer composition that may comprise blend of two or more high density polyethylenes comprising a first high density polyethylene (HMW HDPE) having a density of at least 940 kg/m3 and an MFR2 of 0.25 g/10 min or less, specifically, a “range of about 0.01 to about 0.1 grams per 10 minutes,” at paragraph [0050]. The blend is taught to further comprise a second high density polyethylene (LMW HDPE) having a density of at least 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 of “about” is warning that exactitude is not disclosed but rather a contemplated variation; and second,   a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
In the instant case, an ordinary artisan would clearly expect similar properties since the suitable MFR2 range of  the instant application is expressly disclosed as starting from 0.25 g/10 min.
Addition of carbon black as a possible functional components is expressly disclosed in [0053]. 



The reference shows at paragraph [0071] wherein the blends produced may be 100 wt% of the final composition, as recited. As such, instant claim 1 is deemed to be met.
Regarding instant claim 2, the reference shows at paragraphs [0011], [0026] (Fig.10), [0038] etc., wherein the first high density polyethylene, the second high density polyethylene, or a combination thereof may be multimodal.
Regarding claim 3, the reference does not teach inclusion of a polypropylene resin. The recitation of “less than” is interpreted in the same light as “up to.” The term, “up to,” has been held to include a lower limit of “zero.” Note In re Mochel, 470 F2d 638, 176 USPQ 194 (CCPA 1974). As such, the claim is deemed to be met.
Regarding instant claim 4, the reference shows at Example C, paragraph [0097], wherein the blend may comprise a first high density polyethylene (HMW HDPE) at 48.5 wt% and the second high density polyethylene (LMW HDPE) at 51.5 wt%. This meets the limitation of the claim. 

At paragraph [0051], the published application shows wherein the density of the second high density polyethylene component (LMW HDPE) may be from 955 to 965 kg/m3, as recited in instant claim 7.
The reference shows at paragraph [0052] wherein the MFR2 of the second high density polyethylene component (LMW HDPE) may be from 2.0 to 10.0 g/10 min, meeting the limitation of claim 8.
Regarding present claims 9 and 10, the document teaches at paragraph [0057] wherein the density of the polymer composition may be at an overlapping range of from 951 to 954 kg/m3and the MFR2 of the polymer composition may be at an overlapping range of from 0.3 g/10 min to “about 035 g/10 min,”
At paragraph [0006], the reference shows wherein the composition may comprise “at least 2% by weight of carbon black.” At paragraph [0034], the document shows an upper limit of “in amounts of 5% or more by weight (emphases added).” This meets the limitation of claim 11.
Regarding instant claim 12, the reference discloses at paragraph [0097], Example C, wherein the blend may comprise a first high density 
At paragraph [0052], the reference teaches wherein the second high density polyethylene component (LMW HDPE) wherein the MFR2 according to ISO 1133 of the second high density polyethylene (HDPE) component (B) may be from 2.0 to 8.0 g/10 min (claim 14).
The reference shows the production of articles using the blend composition at paragraph [0053], as recited in instant claim 15.
The reference teaches wherein the composition produced by blending the first high density polyethylene components (HMW HDPE) and the second high density polyethylene (LMW HDPE) to form the polymer composition, paragraphs [0009], [0015], etc., and moulding the polymer 
The invention as claimed, therefore, would have been obvious from the teachings of the Starita reference as per discussion above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Starita (2005/0261435), as applied to claims 1-5, 7-12, 14, 15, 18 and 19, above, and further in view of Flores-Hernandez et al (Bioresources) and Flores-Hernandez et al (Journal of Composite Materials), and Wang (US 2008/0097022), as evidence. 
The rejection of claim 6 stands as per reasons of record discussed in the previous office action, which discussion is incorporated herein by reference in its entirety, and further in view of the discussion of claim limitation above. 
Claims 16, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Starita (2005/0261435), as applied to claims 1-5, 7-12, 14, 15, 18 and 19, above, and further in view of Ten Bok (US 2013/0160680), Tandy et al (US 2017/0088309) or Shuert (US 2017/0008667).


The disclosure of Starita is discussed above and in the previous office action.
The Starita reference teaches the production of articles at paragraph [0053] including “smooth wall polyethylene pipe, fabricated and molded fittings, and accessories.” This meets the recitation of claim 15. While the reference fails to suggest or teach the use of the HDPE composition in the production of pallets, as recited in dependent claims 16 and 21, the skilled artisan would easily ascertain what uses the resin composition may be applied. The properties of the blend composition would allow the practitioner of ordinary skill to determine through routine experimentation to what uses the composition would be suitable. The reference shows articles used in heavy industrial applications.  Moreover, Starita expressly discloses that the blends of its invention exhibit improved crack resistance, a property sought after for the production of pallets (as evident from the background of the instant application).  While the crack resistance is measured by Starita as “environmental crack resistance,” it is expected that any  type of crack 
The reference to Ten Bok (US 2013/0160680) shows the known production of industrial pallets from high density polyethylene compositions, as herein. At paragraphs [0016] and [0022], the reference shows the production of pallets from HDPE and the benefit of “manufactur(ing) a plastic pallet at relatively low costs with a high impact resistance at the spacer blocks.” The subsequent production of a pallet from the HDPE composition taught by Starita would have been a prima facie obvious selection based upon the dissclosure of Ten Bok. This reasoning applies to claims 16, 17 and 20, the latter because the reference to Starita shows the production of molded articles, as recited in instant claim 19, as a suitable method of using the HDPE composition Starita manufactures. Nothing unexpected or surprising has been shown on the record.
Likewise, the references to Tandy et al (US 2017/0088309) and Shuert (US 2017/0008667) show the conventionality of using HDPE compositions in the constrtuction of pallets, as recited, as well-known. Note in Tandy et al at paragraph [0011] and in Shuert at paragraphs [0003], [0029] and [0046]. These references, like Ten Bok, taken in view of the teachings of Starita render the instant claims as prima facie obvious to an .


Response to Arguments
Applicant's arguments filed 2-12-20201 have been fully considered but they are not persuasive. With respect to the anticipation rejection of claim over Starita, the applicants argue that Starita does not disclose compositions with the claimed MFR2 values.  This arguments is addressed in detail above and the rejection of claims over Starita is modified to be and obviousness rejection. 
With respect to the rejection of claim 6 as being obvious over Starita in combination with Flores-Hernandez and Wang, the applicants repeat the same arguments as with respect to the rejection of claims as being anticipated by Starita, i.e., lack of disclosure in Starita of the secondary references the claimed MFR2.  This argument is addressed above.
With respect to the rejection of claims 16, 17 and 20 as being obvious over Starita in combination with Ten Bok, Tandy or Shuert, the applicants further argue that, in addition to Starita not disclosing compositions with the 
The applicants argue that the blends as claimed exhibit unexpected improved resistance to cracking  when the compositions (i.e., a product made out of the composition) is dropped from a height.  As discussed above, some improvement in crack resistance is expected from disclosure of Starita, even though the crack resistance is measured in Starita as a long term property.  However, more importantly, the showing of allegedly unexpected result is not commensurate in scope with the claimed invention.  The broad claims are drawn to compositions that can contain ANY amounts of either the first or the second HDPE so long as the blend exhibits the claimed MFR2.  Given that the range of the claimed MFR2 of the second HDPE significantly overlaps with the MFR2 of the composition, the presence of the first HDPE may be absolutely minimal.  Likewise,  the presence of the second HDPE may me very low when MFR2 of the first HDPE is around 0.25 g/10 min (even more so for clam 21).   Based on the dats ion the instant application (illustrative examples in which the minimum 
Moreover, the comparative examples of the instant application do not constitute the closest prior art of record, i.e., the compositions of Starita containing only two HDPE polymers.
The applicants further argue that the secondary references, i.e., Ten Bok, Tandy, and Shuert disclose pallets comprising HDPE, and none of Ten Bok, Tandy, nor Shuert discloses a blend of HDPEs. “Accordingly, Ten Bok, Tandy, and Shuert, whether viewed alone or in combination, fail to overcome the deficiencies of Starita, at least because Ten Bok, Tandy, and Shuert fail to disclose or suggest a polymer composition comprising a blend of two or more high density polyethylenes wherein said polymer composition has an MFR2 of from 0.4 to 15 g/10min, as recited in claim 1 as amended.”
All of the limitations, such as using two different HDPEs and compositions having the claimed MFR2 are disclosed and/or obvious from  
Therefore, the invention as claimed is still considered to obe unpatentable over the teachings of the cited references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ